Opinion by
Judge Cofer:
This court has jurisdiction, the amount of Reed’s account being more than $50. For the purposes of an appeal in such a case the largest demand, whether it be that of the plaintiff or defendant, is the amount in controversy.
The record of the quarterly court shows that the surety in the appeal bond was present before the judge, and that his name was signed to the bond at his request. The person who signed his name was not an agent within the meaning of the statute. Only those who act as agents in the proper sense, that is, in the absence of the principal, are agents within the meaning of the act.
But even if the bond had not been so executed originally as to be valid, there seems to have been a bona fide attempt to give a bond, and the appearance of the surety in the quarterly court and the acknowledgment of the bond was equivalent to the execution of a new bond, and rendered the action of the quarterly court proper.
The judgment of the circuit court is reversed, and the cause remanded with directions to overrule the motion of the appellee.